DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,5 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4,5 and 27 recite the limitation "directly between the phenyl group and the coupling group" in each.  There is insufficient antecedent basis for this limitation in the claim. Note G is not yet defined as a coupling group in each claim until later in the body of each.
Furthermore claims 5 and 27 recite “2C” which also has no antecedent basis. 2C is a remnant of a limitation no longer present in each claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2,4-13,15-19,21 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohn et al. (US 2016/0228556), cited previously, in view of Musa et al. (EP 1,156,034), cited previously.
Hohn teaches radiopaque polymers and copolymers of the following formula:
 
    PNG
    media_image1.png
    729
    429
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    613
    408
    media_image2.png
    Greyscale
,
The above formula reads on the first pendent group when X is a phenyl substituted with iodine (meeting formula 4 A in claim 12). See entire disclosure, especially abstract, [0028],[0030]-[0054] and claims. 
	Regarding claim 18, the MW of PVA of Hohn before it was functionalized was preferably up to 60,000, this data point is within the claimed range. Additionally the range of up to 60,000 overlaps the claimed range rendering it obvious. Therefor, based on the described overlap above, the instant claims would have been obvious to one of ordinary skill in the art. MPEP § 2144.05
Regarding claim 19, the iodine content of beads containing the polymer was greater than 10 mg/ml. See [0141]-[0142]. Regarding claim 20, Hohn teaches an iodine content of greater than 15 mg/ml. See [[0058]. Regarding claim 21, Hohn teaches the polymers have a radiodensity of greater than 500 HU. See [0064].
Hohn teaches acetylation of PVA with iodinated phenyl aldehydes as seen in the reaction shown below:
 
    PNG
    media_image3.png
    352
    421
    media_image3.png
    Greyscale


. See example 7.

Hohn does not teach the second phenyl pendent group as now recited in the claims. 
Musa is used only for the disclosure within that the compound 4-formylbenzenesulfonic acid seen below:

    PNG
    media_image4.png
    154
    181
    media_image4.png
    Greyscale
, was well known before the time of the claimed invention. See example 13-P paragraph [0067]. 
When PVA is reacted with 4-formylbenzenesulfonic acid the claimed second pendant group is the result (where W is SO3H). Since the primary reference already teaches how to react phenyl aldehyde derivatives one of ordinary skill in the art would have a very high expectation of success in adding the compound from Musa to the monomers of Hohn. An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  “ [A]  person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSRInternational Co. v. Teleflex Inc.,  550  U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007).
Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive.
Applicants argue that Novel and Shpuntov do not cure the deficiencies with respect to the primary reference Hohn.
These arguments are moot as the Novel and Shpuntov references are no longer relied upon. Applicants do not appear to address the Musa reference, which is the only secondary reference used in this action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618